         Case 1:12-cr-00423-AJN Document 187 Filed 09/11/20 Page 1 of 1




                                                    September 11, 2020

Honorable Alison J. Nathan
United States District Judge
United States District Court
40 Centre Street
New York, NY 10007

                      Re: United States v. Minh Quang Pham
                                12 Cr. 423 (AJN)

Dear Judge Nathan:

      Minh Quang Pham, through counsel, makes this submission in response to the
Government’s letter motion, dated August 14, 2020.

        The Government seeks to vacate Pham’s plea agreement, guilty pleas and convictions, to
reinstate the viable charges in the Indictment, and to permit the case to proceed to trial. Given
Pham’s motion to vacate his § 924(c) conviction based on United States v. Davis, __U.S. __, 139
S. Ct. 2319 (2019), and assuming the granting thereof, we do not object to the Government’s
application.

                                                    Respectfully submitted,

                                                    Bobbi C. Sternheim
                                                    BOBBI C. STERNHEIM

cc: Government Counsel
